Contact: Jeffrey J. Carfora, EVP and CFO Peapack-Gladstone Financial Corporation T:908-719-4308 PEAPACK-GLADSTONE FINANCIAL CORPORATION REPORTS FIRST QUARTER RESULTS OF OPERATIONS GLADSTONE, N.J.—(BUSINESS WIRE)—April 27, 2010 – Peapack-Gladstone Financial Corporation (NASDAQ Global Select Market:PGC) (the Corporation) recorded net income of $2.1 million and diluted earnings per common share of $0.16, for the quarter ended March 31, 2010. These results compared to net income of $1.4 million and diluted earnings per common share of $0.11 for the quarter ended December 31, 2009.Net income and diluted earnings per share for the quarter ended March 31, 2009 were $2.5 million and $0.26, respectively. When compared to the quarter ended December 31, 2009, the quarter ended March 31, 2010 included an increase in net interest income and trust fees and other income and a decrease in the provision for loan losses. These positive effects were partially offset, with respect to diluted earnings per share, by an increase in preferred dividends and accretion, due to the January 6, 2010 partial redemption of the preferred shares previously issued under the U.S. Treasury’s Capital Purchase Program (“CPP”). When compared to the March 2009 quarter, the March 2010 quarter included a greater provision for loan losses, additional expenses partially due to two new locations opened in 2009, and, with respect to diluted earnings per share, an increase in preferred dividends and accretion, due to the January 2010 partial redemption of the CPP. The effects of these were partially offset by increased net interest income and increased trust fees and other noninterest income in the 2010 period. Frank A.
